Citation Nr: 0006087	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-17 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to the payment of Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1967, and from March 1969 to December 1971.  He died 
in February 1998.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, 1)  
determined that entitlement to service connection for the 
cause of the veteran's death was not warranted, and 2)  
determined that entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C. § 1318 
was also not warranted.  The appellant was afforded a 
personal hearing at the RO in February 1999.


REMAND

In reviewing the record, it is noted that the appellant 
submitted a letter to the RO which was received in July 1999.  
As shown as part of the letter, she indicated that in 
discussing her case with her local PVA [Paralyzed Veterans of 
America, Inc.] representative subsequent to her personal 
hearing, she was told by him that "he did not want to go 
live on a T.V. direct to Washington or wherever due to he got 
nervous."  A VA Form 646, Statement of Accredited 
Representation in Appealed Case, dated in November 1999, and 
shown to have been submitted from the above-mentioned PVA 
representative, makes no mention of the appellant's apparent 
desire to be afforded a hearing before a member of the Board.  
In addition, review of an Informal Brief of Appellant in 
Appealed Case, dated in January 2000, and submitted by a 
national representative of PVA, shows that the representative 
indicated, in part, that

The appellant wrote in a July 1999 letter 
that she was discouraged allegedly by the 
Paralyzed Veterans of America Service 
Officer from requesting a video 
conference hearing because of the alleged 
nervousness of the service Officer in the 
conduct of such hearings.  She affirmed 
that she would have wanted the chance to 
be heard.  . . . .  She should be 
scheduled for such a hearing . . . .

A hearing on appeal must be granted when, as in this case, an 
appellant expresses a desire for a hearing.  38 C.F.R. 
§ 20.700(a) (1999).

Accordingly, and in order to ensure the appellant's right of 
due process, the case is REMANDED to the RO for the following 
development:

1.  The RO should ask the appellant to 
clarify whether she is requesting a 
videoconference hearing or a hearing 
before a Board member at the RO.

2.  The RO should then schedule the 
appellant for an appropriate hearing.  If 
no response is received from the 
appellant, she should be afforded a 
videoconference hearing before the Board 
in accordance with her July 1999 letter.  
The RO should notify the appellant of the 
scheduled hearing, and place a copy of 
that notice in the claims folder.  The 
appellant should be advised of the 
provisions of 38 C.F.R. 20.704(c), (d) 
(1999).

Thereafter, the case should case should then be returned to 
the Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
the case.  The appellant need take no action until notified.  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


